 

Exhibit 10.4

 

OPTION AGREEMENT

 

This OPTION AGREEMENT (this “Agreement”), is entered into as of October 31, 2018
(the “Effective Date”), among CLS Massachusetts, Inc., a Massachusetts
corporation (“Optionee”), CLS Holdings USA, Inc., a Nevada corporation (“CLS
Holdings”), and In Good Health, Inc., a Massachusetts not-for-profit corporation
(the “Company”). Company, CLS Holdings and Optionee are referred to herein
individually as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company owns and operates a medical marijuana dispensary located at
1200 West Chestnut Street in the city of Brockton, Massachusetts and is seeking
licensure from the Massachusetts Cannabis Control Commission (the “CCC”) to be
able to grow, process and operate a dispensary to sell recreational marijuana in
the Commonwealth of Massachusetts;

 

WHEREAS, within 10 business days following the Effective Date, the Company will
convert to a Massachusetts for-profit corporation and elect “S” status with the
Internal Revenue Service (the “Conversion”);

 

WHEREAS, upon the terms and subject to the conditions contained herein, the
Company has agreed to grant to Optionee during the period beginning on the
earlier of the date that is one year after the effective date of the Conversion
and December 1, 2019 and ending on the date that is 60 days after such date (the
“Option Period”), an exclusive option to acquire the Company (the “Option”)
pursuant to a merger of CLS Massachusetts Merger Sub, Inc., a Massachusetts
corporation (“Merger Sub”), with and into the Company, with the Company
continuing as the surviving corporation (the “Merger”), all pursuant to the
terms and conditions of this Agreement, the Agreement and Plan of Merger to be
entered into by and among Optionee, Merger Sub and the Company if the Option is
exercised on the terms hereof, in the form attached hereto as Exhibit A (the
“Merger Agreement”) and the laws of the Commonwealth of Massachusetts;

 

 WHEREAS, the Company and the holders of equity interests in the Company
following the Conversion are entering into a Stockholder’s Agreement in the form
of Exhibit B (the “Stockholder’s Agreement”), pursuant to which such
stockholders have or will have, among other things, agreed to vote in favor of
the transactions contemplated by this Agreement and the Merger Agreement and
agreed to waive any rights of appraisal such holders might have under the
Massachusetts Business Corporation Act (“MBCA”);

 

WHEREAS, the stockholders of the Company who will have entered into the
Stockholder’s Agreement as of the date of the Conversion together will own,
beneficially and of record, 100% of the outstanding equity interests in the
Company; and

 

WHEREAS, (i) the Board of Directors of the Company has determined that the
Option and the Merger are each in the best interest of the Company and its
stockholders and has approved and declared advisable this Agreement, the Merger
Agreement (to the extent the Option is exercised on the terms hereof), the
Stockholders Agreement and the transactions contemplated hereby and thereby and
(ii) the Board of Directors of Optionee (or a duly authorized committee thereof)
has approved this Agreement, the Merger Agreement (to the extent the Option is
exercised on the terms hereof), and the other documents and transactions
contemplated hereby and thereby.

 

1

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties to this Agreement agree as follows:

 

1.     Grant of Option to Acquire the Company. At any time during the Option
Period, Optionee shall have an irrevocable option (the “Option”) to acquire the
Company pursuant to the Merger, on the terms and subject to the conditions set
forth in the Merger Agreement, for a purchase price of Forty-Seven Million, Five
Hundred Thousand Dollars ($47,500,000) (the “Purchase Price”), payable as
follows: $35 million in cash, $7.5 million in the form of a five-year promissory
note, and $5 million in the form of restricted common stock of CLS Holdings,
plus a five-year promissory note in the original principal amount of $2.5
million issued to David Noble as consideration for a five-year non-competition
agreement. Optionee shall exercise the Option by giving written notice to the
Company of the exercise of the Option (the date such notice is delivered, the
“Option Exercise Date”); provided that if Optionee does not exercise the Option
on or prior to the date that is 30 days following the end of the Option Period
(the “Option Termination Date”), the Loan Amount (as defined in Section 2 below)
shall be reduced to Two Million, Five Hundred Thousand Dollars ($2,500,000) as a
break-up fee (the “Break-Up Fee”); and provided further that there shall be no
reduction to the Loan Amount and the Break-Up Fee shall not apply in the event
of a Purchase Exception (as defined in Section 3 below).

 

2.     Consideration for the Option. Upon the execution of this Agreement, CLS
Holdings, the parent company of Optionee, shall make a loan to the Company (the
“Loan”), as consideration for the Option, in the principal amount of Five
Million Dollars ($5,000,000.00) (the “Loan Amount”), subject to the terms and
conditions and in reliance upon the representations and warranties of the
Company set forth in the Loan Agreement, in the form attached hereto as Exhibit
C (the “Loan Agreement”). The Loan is or will be evidenced by a secured
promissory note of the Company, the form of which is attached hereto as Exhibit
D (including all renewals, extensions, amendments and restatements thereof, the
“Note”), and a Security Agreement, the form of which is attached as Exhibit E
(the “Security Agreement,” and together with the Loan Agreement and the Note,
the “Loan Documents”). The Note shall bear interest at the rate of 6% per annum
and shall mature, and all outstanding principal, accrued interest and any other
amounts due thereunder, shall become due and payable in full on the third
anniversary of the issuance of the Note.

 

3.     Purchase Exceptions. Notwithstanding any provision in this Agreement to
the contrary, Optionee shall not be obligated to exercise the Option if any of
the following have occurred or are reasonably likely to exist as of the Option
Termination Date (collectively, the “Purchase Exceptions”):

 

 

(a)

The Company’s earnings before interest, taxes, depreciation and amortization
(“EBITDA”) for the trailing twelve months is less than Five Million Dollars ($5
million); provided, however, that in this event, Optionee shall have the option
to exercise the Option and reduce each component of the Purchase Price by a
proportionate amount by which the Company’s EBITDA is less than $5 million;

 

 

(b)

David Noble is unable or unwilling to become employed by Optionee on the terms
set forth in the Employment Agreement to be entered into by and between

 

2

--------------------------------------------------------------------------------

 

 

Optionee and David Noble on the Merger Execution Date (as defined herein), in
the form attached hereto as Exhibit F (the “Employment Agreement”);

 

 

(c)

The Company has not received all necessary governmental licenses, including all
state, local and federal licenses, as applicable, to grow, process and operate a
dispensary to sell recreational marijuana in the Commonwealth of Massachusetts;

 

 

(d)

The Company has violated any applicable Laws or has been notified in writing by
an applicable regulator that it has violated any applicable Laws, even if the
Company disputes such allegations;

 

 

(e)

Subject to Section 4, the Company has not delivered the following financial
statements, prepared in accordance with U.S. generally accepted accounting
practices (“GAAP”), to Optionee at least 45 days prior to the anticipated
closing of the Merger: audited financial statements, including balance sheet,
income statement, statement of cash flows and statement of stockholder’s equity,
for its two most recently completed fiscal years and unaudited financial
statements for each quarter (and year to end of each such quarter) and for the
comparable period of the prior year, which unaudited financial statements have
been reviewed by the Company’s auditors, and which financial statements are
accompanied by an unqualified report (where audited) or review report (where
unaudited) of the Company’s auditors (collectively, the “Company Financial
Statements”);

 

 

(f)

The Company no longer holds all cannabis licenses it holds on the Effective Date
or the Company no longer leases a property that it leases on the Effective Date;
or

 

 

(g)

The occurrence of a default or an event of default under any of the Loan
Documents, as such terms are defined in the respective Loan Documents.

 

4.     Extension to Option Termination. If the Company has not delivered the
Company Financial Statements to Optionee not less than 30 days prior to the
Option Termination Date, Optionee may either, at its option, (i) extend the
Option Termination Date by up to 90 days to provide the Company an opportunity
furnish the Company Financial Statements, or (ii) extend the Option Termination
Date by 90 days and appoint auditors of Optionee’s choosing and at the Company’s
expense to conduct an audit and review, as applicable, of the Company Financial
Statements. If the Company delivers the Company Financial Statements within such
extension period provided by this Section 4, and assuming all other conditions
have been met for Optionee to exercise the Option, the Parties shall close the
Merger within 30 days after the delivery by the Company of such Company
Financial Statements.

 

5.     The Company’s Deliveries. Concurrently with the execution and delivery of
this Agreement, the Company is delivering to Optionee all of the following
(collectively, the “Company Ancillary Documents”):

 

 

(a)

The Loan Agreement, duly executed by the Company;

 

3

--------------------------------------------------------------------------------

 

 

 

(b)

The Note, duly executed by the Company;

 

 

(c)

The Security Agreement, duly executed by the Company;

 

 

(d)

Settlement Agreement with Gerald Freid, duly executed by the Company, Andrea
Noble and David Noble; and

 

 

(e)

Stockholder’s Agreement, duly executed by the Company, Andrea Noble and Gerald
Freid, but which shall be held in escrow until after the Conversion is
effective.

 

6.     Optionee’s Deliveries. Concurrently with the execution and delivery of
this Agreement, Optionee is delivering to the Company all of the following
(collectively, the “Optionee Ancillary Documents”):

 

 

(a)

The Loan Agreement, duly executed by CLS Holdings; and

 

 

(b)

The Security Agreement, duly executed by CLS Holdings.

 

7.     Actions Upon Exercise of the Option. In the event that Optionee exercises
the Option:

 

(a)     Optionee shall, on the Option Exercise Date, deliver to the Company a
certificate, dated the date of its delivery and duly executed by the Chief
Executive Officer of Optionee, certifying that: (i) between the date hereof and
the Option Exercise Date, there has been no material breach by Optionee in the
performance of any of its covenants and agreements herein; (ii) as of the Option
Exercise Date, none of the representations and warranties of Optionee contained
herein that is qualified as to materiality is untrue or incorrect in any respect
except for such changes therein as are specifically permitted by this Agreement;
and (iii) as of the Option Exercise Date none of the representations and
warranties of Optionee contained herein that is not qualified as to materiality
is untrue or incorrect in any material respect except for such changes therein
as are specifically permitted by this Agreement;

 

(b)     the Company shall, not later than five (5) business days after the
Option Exercise Date, deliver to Optionee:

 

(i)     a certificate (the “Bring-Down Certificate”), dated the date of its
delivery and duly executed by the Chief Executive Officer of the Company,
certifying that: (A) between the date hereof and the date of the Bring-Down
Certificate, there has been no material breach by the Company in the performance
of any of its covenants and agreements herein; (B) as of the date of the
Bring-Down Certificate, none of the representations and warranties of the
Company contained herein that is qualified as to materiality is untrue or
incorrect in any respect; (C) as of the date of the Bring-Down Certificate, none
of the representations and warranties of the Company contained herein that is
not qualified as to materiality is untrue or incorrect in any material respect;
and

 

4

--------------------------------------------------------------------------------

 

 

(ii)     any necessary update to the information set forth in Exhibit G hereto
delivered by the Company to Optionee on the date hereof (the “Updated
Schedules”), which Updated Schedules shall consist solely of information
regarding circumstances, facts, events or conditions that have arisen, occurred
or come into existence after the date hereof with respect to any of the
Company’s representations and warranties contained in Section 8 hereto (the
“Updated Representations”); provided that such Updated Schedules shall not (A)
correct, supplement or amend the disclosures set forth in Exhibit G hereto
delivered on the date hereof for purposes of the representations and warranties
made by the Company as of the date hereof or (B) change the nature or scope of
the applicable Updated Representations by effectively amending or modifying the
language contained in such Updated Representations as opposed to merely listing
exceptions thereto; and

 

(iii)     if the Bring-Down Certificate is accompanied by Updated Schedules,
within five (5) business days following Optionee’s receipt of such Bring-Down
Certificate and Updated Schedules from the Company, Optionee may at its option
deliver a written notice (the “Exercise Withdrawal Notice”) to the Company
stating that Optionee desires to withdraw its exercise of the Option. If
Optionee delivers the Exercise Withdrawal Notice, the delivery of such Exercise
Withdrawal Notice shall be deemed to be a termination of this Agreement and,
except as provided in Section 3, Optionee shall be required to pay the Break-Up
Fee in the form of the reduction in the Loan Amount, as set forth in Section 1.
If Optionee does not deliver an Exercise Withdrawal Notice, the Company and
Optionee shall cause Merger Sub to, execute and deliver the Merger Agreement no
later than three (3) business days after the later of (A) the date of delivery
of the Bring-Down Certificate, and (B) if the Bring-Down Certificate is not
delivered pursuant to Section 7(b)(i), the date by which the Bring-Down
Certificate was to be delivered pursuant Section 7(b) and (C) if the Bring-Down
Certificate is accompanied by Updated Schedules, the earlier of (x) the date by
which the Exercise Withdrawal Notice may be delivered by Optionee pursuant to
this Section 7(b)(iii) and (y) the date on which Optionee delivers written
notice to the Company that it will not deliver an Exercise Withdrawal Notice
(the date of such execution and delivery of the Merger Agreement, the “Merger
Agreement Execution Date”); provided that in the case described in clause (B)
above, Optionee may at its sole option elect not to enter into the Merger
Agreement upon the failure of the Company to deliver the Bring-Down Certificate
by delivery of written notice of such determination at any time prior to the
expiration of the three (3) business day period during which the Merger
Agreement is to be executed pursuant to this sentence and upon delivery of such
notice the Option shall remain outstanding and this Agreement shall remain in
full force and effect. Contemporaneously with the execution of the Merger
Agreement, the Company and Optionee, as applicable, shall, and Optionee shall
cause Merger Sub to, execute and deliver such other agreements, documents,
instruments and certificates as are contemplated by the Merger Agreement to be
executed and delivered by such party concurrently therewith, including schedules
to the Merger Agreement responsive to the representations and warranties of the
Company made in Article III thereof, which schedules shall be consistent in all
respects with the Schedules delivered by the Company in response to the
representations and warranties of the Company made by Section 8 hereto.

 

5

--------------------------------------------------------------------------------

 

 

8.     Company’s Representations and Warranties. As an inducement to Optionee to
enter into this Agreement and to consummate the transactions contemplated
hereby, the Company represents and warrants to Optionee as follows as of the
Effective Date and as of the Option Exercise Date, if applicable:

 

(a)     The Company has full corporate power and authority to execute, deliver
and perform this Agreement, all of the Company Ancillary Agreements and the
Merger Agreement. The execution, delivery and performance of this Agreement, the
Company Ancillary Agreements and, to the extent the Option is exercised on the
terms hereof, the Merger Agreement (together with the other instruments,
documents and agreements contemplated by or to be executed in connection with
the transactions contemplated by the Merger Agreement) by the Company have been
duly authorized and approved by the Company’s board of directors and, other than
with respect to the Merger Agreement, to the extent required by the Company’s
Articles of Organization or any agreement to which the Company is a party, by
the requisite number of the Company’s stockholders and do not require any
further authorization or consent of the Company or its stockholders.

 

(b)     This Agreement is a valid and legally binding obligation of the Company
and is fully enforceable against the Company in accordance with its terms. The
execution and delivery of this Agreement, and the performance of the
transactions contemplated by this Agreement, by the Company do not and will not
violate (i) any law, statute, ordinance, rule, regulation or interpretation
(collectively referred to as "Laws") of any state or local government
(collectively referred to as "Governments") or any agency, bureau, commission,
or instrumentality of any Governments (collectively referred to as "Governmental
Agencies"); (ii) any judgment, injunction, order, writ, or decree of any court,
arbitrator, Government, or Governmental Agency by which the Company or any of
its assets is bound; or (iii) any indenture, mortgage, deed of trust, license,
permit, approval, consent, franchise, lease, contract, or other instrument or
agreement to which the Company is a party or by which the Company or any of the
Company's assets or properties are bound. The Company has conducted and is
conducting the Company's business in compliance with all applicable Laws of all
Governments and Governmental Agencies.

 

(c)     Neither the real or personal properties owned, leased, operated, or
occupied by the Company, nor the use, operation, or maintenance thereof (i)
violates any Laws of any Government or Governmental Agency, or (ii) violates any
restrictive or similar covenant, agreement, commitment, understanding, or
arrangement. Except as disclosed to Optionee in Exhibit G attached hereto and
incorporated herein as if copied verbatim, the Company possesses all licenses,
permits, consents, approvals, authorizations, qualifications, and orders
(collectively referred to as “Permits”) of all Governments and Governmental
Agencies lawfully required to enable the Company to conduct the Company's
business. All of the Permits are in full force and effect, and no suspension,
modification, or cancellation of any of the Permits is pending or threatened.

 

(d)     Except as disclosed to Optionee in Exhibit G, to the best of the
Company's knowledge there is no action, suit, proceeding, claim, arbitration, or
investigation by any Government, Governmental Agency, or other person (i)
pending to which the Company is a party, (ii) threatened against or relating to
the Company or any of the Company's assets or businesses, (iii) challenging the
Company's right to execute, deliver, perform under, or consummate the

 

6

--------------------------------------------------------------------------------

 

 

transactions contemplated by this Agreement, or (iv) asserting any right with
respect to any of the Company’s equity securities or the Company's assets, and
there is no basis for any such action, suit, proceeding, claim, arbitration, or
investigation.

 

(e)     The Company has duly and timely filed with all appropriate Governmental
Agencies, all tax returns, information returns, and reports required to be filed
by the Company. The Company has paid in full all taxes (including taxes withheld
from employees’ salaries and other withholding taxes and obligations), interest,
penalties, assessments, and deficiencies owed by the Company to all taxing
authorities. Complete and correct copies of: (i) the income tax returns of the
Company for the Company's three most recent fiscal years, as filed by the
Company with the Internal Revenue Service (the “IRS”) and all state taxing
authorities (collectively, the “Returns”); (ii) all audit reports received by
the Company during the last three years and issued by the IRS or any state
taxing authorities; and (iii) all consents and agreements entered into by the
Company during the last three years with the IRS or any state taxing authorities
(collectively, the “Tax Agreements”) have been provided to Optionee. All
information reported on the Returns is true, accurate, and complete. The Company
has paid all claims by the IRS or any state taxing authorities for taxes due and
payable by the Company. The Company is not a party to, and is not aware of, any
pending or threatened action, suit, proceeding, or assessment against it for the
collection of taxes by any Governmental Agency.

 

(f)     Except as disclosed to the Company in Exhibit G, the Company has sole
and exclusive good and merchantable title to all the personal property used and
/ or owned by it, free and clear of all pledges, claims, liens, restrictions,
security interests, charges, and other encumbrances, except for the security
interests contemplated by the Security Agreement. All of the Company’s personal
property is in good repair and good operating condition, fit for its intended
purposes.

 

(g)     At all times prior to the Effective Date, the Company has complied, and
on the Option Exercise Date, if applicable, the Company will be in compliance,
in all material respects with all Environmental and Safety Requirements (as
hereafter defined), and Company has not received any notice, report, or
information (including information that litigation, investigation or
administrative or action of any kind are pending or threatened) regarding any
liabilities (whether accrued, absolute, contingent, unliquidated, or otherwise),
or any corrective, investigatory, or remedial obligations, arising under
Environmental and Safety Requirements relating to the Company's business or the
use of any of its assets. For the purposes of this Agreement, "Environmental and
Safety Requirements" means all present requirements of any applicable
Governmental Agency and all contractual obligations of Company relating to the
discharge of air pollutants, water pollutants, or process waste water or
petroleum products or otherwise relating to health, safety, the environmental or
hazardous substances, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Federal Water
Pollution Control Act, as amended, the Federal Resource Conservation and
Recovery Act, as amended, the Federal Clean Water Act, as amended, the Toxic
Substances Control Act, as amended, the Federal Clean Air Act, as amended, the
Superfund Amendments and Reauthorization Act, as amended, and any and all other
comparable state or local laws relating to public health and safety or work
health and safety. No Hazardous Substances (as hereafter defined) have been or
are currently located at, in,

 

7

--------------------------------------------------------------------------------

 

 

or under or about the Company’s premises in a manner which: (i) violates in any
material respect any applicable Environmental and Safety Requirements, or (ii)
requires response, remedial, corrective action or cleanup of any kind under any
applicable Environmental and Safety Requirements. For purposes of this
Agreement, "Hazardous Substances" has the meaning set forth in Section 101(14)
of the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, and expressly includes petroleum, crude oil and any fraction
thereof.

 

(h)     Except as disclosed to the Optionee in Exhibit G, the Company has not
suffered any material adverse change in its assets or liabilities, in its
condition, financial or otherwise, or in its business, properties, earnings, or
net worth during the past three (3) years.

 

(i)     Except as disclosed to the Optionee in Exhibit G or as otherwise
incurred in the ordinary course of business, Company has not: (i) incurred any
indebtedness, obligation, or liability (contingent or otherwise), in excess of
$1,000.00, (ii) mortgaged, pledged, or subjected to lien, charge, security
interest, or other encumbrance any of its assets or properties, or (iii) sold,
assigned, transferred, leased, disposed of, or agreed to sell, assign, transfer,
lease, or dispose of, any of its assets or properties except in the ordinary
course of business.

 

(j)     The Company has delivered or caused to be delivered to Optionee its
audited balance sheet, income statement and statement of cash flows at and for
the year ended December 31, 2017, together with the unqualified report of its
auditors thereon, and its unaudited but reviewed balance sheet, income statement
and statement of cash flows for the quarter ended September 30, 2018
(collectively, the “Historical Financial Statements”). The Historical Financial
Statements are true, complete and accurate in all material respects, and fairly
present the financial condition, assets and liabilities, whether accrued,
absolute, contingent or otherwise and the results of the Company’s operations
for the periods specified therein. The Historical Financial Statements have been
prepared in accordance with U.S. GAAP consistently applied from period to
period, subject in the case of interim unaudited statements to normal year-end
adjustments (that will not be material in either type or amount) and to the
absence of notes.

 

(k)     The Company has made available to Optionee all its tax, accounting,
corporate, and financial books and records, including any financial statements,
and other due diligence materials requested by Optionee. The books and records,
financial statements, and other due diligence materials pertaining to the
Company's business made available to Optionee are true, correct, and complete,
and have been maintained on a current basis.

 

(l)     The Company has provided to Optionee copies of all insurance policies of
the Company. Each insurance policy is in full force and effect, is valid and
enforceable, and the Company is not in breach of or in default under any such
policy. Company has no notice of or any reason to believe that there is any
actual, threatened, or contemplated termination or cancellation of any insurance
policy.

 

(m)     The Company has provided to Optionee a copy of all contracts to which it
is a party ("Contracts"). Each of the Contracts is in full force and effect, is
valid and binding on each of the parties thereto, and is fully enforceable by
the Company against the other party thereto in accordance with its terms. The
Company has no notice of, or any reason to believe that there is or

 

8

--------------------------------------------------------------------------------

 

 

has been any actual, threatened, or contemplated termination or modification of
any of the Contracts. No party to any of the Contracts is in breach of or in
default thereunder, nor has any event occurred which, with the lapse of time,
notice, or election, may become a breach or default by the Company or any other
party to or under any of the Contracts.

 

(n)      The Company owns or is licensed to use all patents, patent rights,
trademarks, trade names, service marks, copyrights, intellectual property,
domain names, technology, know-how and processes necessary for the conduct of
its business as currently conducted that are material to the condition
(financial or otherwise), business or operations of the Company.

 

(o)     The shares of the Company’s securities that are subject to the
Stockholder’s Agreement will be, if voted in favor of the Merger, sufficient to
authorize and approve the Merger pursuant to the Company’s Articles of
Organization, the MBCA and the Stockholder’s Agreement.

 

(p)     Neither the Company nor any person acting on its behalf has paid or
become obligated to pay any fee or commission to any broker, finder or
intermediary for or on account of the transactions contemplated by this
Agreement and the Merger Agreement.

 

(q)     This Agreement does not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements contained in
this Agreement not misleading. There is no fact known to the Company that is not
disclosed in this Agreement which materially adversely affects the accuracy of
the representations and warranties contained in this Agreement or the Company's
financial condition, results of operations, business, or prospects.

 

9.     Optionee’s and CLS Holdings’ Representations and Warranties. As an
inducement to the Company to enter into this Agreement and to consummate the
transactions contemplated hereby, Optionee and CLS Holdings hereby represent and
warrant to the Company as follows as of the Effective Date and as of the Option
Exercise Date, if applicable:

 

(a)     Optionee and CLS Holdings have full corporate power and authority to
execute, deliver and perform this Agreement, all of the Optionee Ancillary
Agreements and the Merger Agreement. The execution, delivery and performance of
this Agreement, the Optionee Ancillary Agreements and, to the extent the Option
is exercised on the terms hereof, the Merger Agreement (together with the other
instruments, documents and agreements contemplated by or to be executed in
connection with the transactions contemplated by the Merger Agreement) by
Optionee and CLS Holdings have been duly authorized and approved by Optionee’s
and CLS Holdings’ boards of directors and do not require any further
authorization or consent of Optionee or its stockholders or CLS Holdings or its
stockholders.

 

(b)     This Agreement is a valid and legally binding obligation of Optionee CLS
Holdings and is fully enforceable against Optionee and CLS Holdings in
accordance with its terms. The execution, delivery and performance of this
Agreement by Optionee and CLS Holdings has been duly authorized by all necessary
action and does not violate, conflict with, or require the consent or approval
of any third party pursuant to any state or local law or regulation applicable
to Optionee or CLS Holdings or any contract or legally binding obligation to
which Optionee or CLS Holdings is subject.

 

9

--------------------------------------------------------------------------------

 

 

(c)     The execution and delivery of this Agreement, and the performance of the
transactions contemplated by this Agreement, by Optionee and CLS Holdings do not
and will not violate (i) any Laws of any Governments or any Governmental
Agencies; (ii) any judgment, injunction, order, writ, or decree of any court,
arbitrator, Government, or Governmental Agency by which Optionee or CLS Holdings
or any of their assets are bound; or (iii) any indenture, mortgage, deed of
trust, license, permit, approval, consent, franchise, lease, contract, or other
instrument or agreement to which Optionee or CLS Holdings is a party or by which
Optionee, CLS Holdings or any of Optionee’s or CLS Holdings’ assets or
properties are bound.

 

(d)     Neither Optionee nor any person acting on its behalf has paid or become
obligated to pay any fee or commission to any broker, finder or intermediary for
or on account of the transactions contemplated by this Agreement and the Merger
Agreement.

 

(e)     The Optionee and CLS Holdings have had such opportunity as each has
deemed adequate to obtain from management of the Company such information about
the business and affairs of the Company as is necessary to permit the Optionee
and CLS Holdings to evaluate the merits and risks of the Option. The Optionee
and CLS Holdings have sufficient experience in business, financial and
investment matters to be able to evaluate the merits and risks involved in the
exercise of the Option.

 

(f)     The Optionee and CLS Holdings have delivered to the Sellers true and
complete copies of the executed Commitment Letter, which is in full force and
effect as of the date hereof and constitutes the legal, valid and binding
obligation of the Optionee and CLS Holdings, and, to the knowledge of the
Optionee and CLS Holdings, each of the other parties thereto. Prior to the date
hereof, the commitment contained in each Commitment Letter has not been
withdrawn or rescinded in any respect or otherwise amended or modified in any
respect. As of the date hereof, other than as expressly set forth in or
contemplated by the Commitment Letter, there are no agreements, side letters or
other arrangements relating to the financing of the payments set forth Section 1
that would impose new or additional conditions or otherwise adversely expand
upon the Purchase Exceptions set forth in Section 3. As of the date hereof, the
Optionee and CLS Holdings are not in material breach of any of the terms or
conditions set forth in any Commitment Letter and, as of the date hereof, no
event has occurred which, with or without notice, lapse of time or both, would
constitute a material breach or default by the Buyer under a Commitment Letter.
As of the date hereof, the Optionee and CLS Holdings have fully paid any and all
commitment fees or other fees on the dates and to the extent required by any
Commitment Letter. There are no conditions precedent related to the funding of
the full amounts set forth in Section 1, other than as set forth in or
contemplated by the Commitment Letter.

 

(g)     Assuming the truth and accuracy of the representations and warranties
set forth in Section 8, immediately after the Merger and any financing
arrangements incurred by the Optionee and CLS Holdings in connection therewith:
(a) the Company will have adequate capital to carry on its business and (b) the
Company will be able to pay its liabilities as they mature or otherwise become
due.

 

10

--------------------------------------------------------------------------------

 

 

(h)     To the Optionee’s and CLS Holdings’ knowledge, there is no fact,
circumstance or condition regarding the Optionee or CLS Holdings that would
reasonably be likely to cause a Governmental Authority to determine that the
Optionee is unsuitable to obtain any approvals of Governmental Authorities
necessary to consummate the transactions contemplated by this Agreement.

 

(i)     This Agreement does not contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements contained in
this Agreement not misleading. There is no fact known to the Optionee and CLS
Holdings that is not disclosed in this Agreement which materially adversely
affects the accuracy of the representations and warranties of Optionee or CLS
Holdings contained in this Agreement.

 

10.     Action Prior to the Option Termination Date. The Parties hereto covenant
and agree to take the following actions between the date hereof and the earlier
of the Option Termination Date or, if the Option is exercised prior to the
Option Termination Date, the Merger Agreement Execution Date:

 

(a)     The Company shall operate and carry on its business in the ordinary
course and/or in a manner consistent with past practice and, to the extent
consistent therewith, keep and maintain its assets and properties in good
operating condition and use its commercially reasonable efforts consistent with
good business practice to preserve intact its current business organization,
keep available the services of its current officers and employees and preserve
its relationships with material customers, suppliers, contractors, licensors,
licensees and others having business dealings with it (except, in each case,
with the prior written approval of Optionee).

 

(b)     The Company shall (i) preserve and maintain all of its Permits, (ii) not
take any action which would result in the cancellation or forfeiture of any
regulatory permits, approvals and certificates or that would have the purpose or
effect of causing any Permit not to be in full force and effect, and (iii) take
all action necessary for the CCC to issue a provisional license and a final
license to the Company for the sale of marijuana for recreational use.

 

(c)     Without the prior written consent of Optionee, the Company shall not:

 

 

(i)

except as set forth in Section 10(e), issue, deliver, sell, pledge, dispose of
or otherwise encumber any shares of its capital stock or other securities
(including any rights, warrants or options to acquire any shares of its capital
stock or other securities);

 

 

(ii)

except as set forth in Section 10(e), amend its articles of organization,
by-laws or similar organizational documents;

 

 

(iii)

acquire or agree to acquire by merging or consolidating with, or by purchasing a
substantial portion of the assets of or equity in, or by any other manner, any
business or any corporation, partnership, limited liability company, association
or other business organization or division thereof;

 

11

--------------------------------------------------------------------------------

 

 

 

(iv)

alter through merger, liquidation, reorganization, restructuring or in other
fashion its corporate structure;

 

 

(v)

voluntarily dissolve or liquidate;

 

 

(vi)

file a voluntary petition in bankruptcy or commence a voluntary legal procedure
for reorganization, arrangement, adjustment, release or composition of
indebtedness in bankruptcy or other similar requirements of Law now or hereafter
in effect, consent to the entry of an order for relief in an involuntary case
under any such requirements of Law or apply for or consent to the appointment of
a rescuer, liquidator, assignee, custodian or trustee (or similar office) of the
Company;

 

 

(vii)

except for the capital expenditures to be funded by the Loan, make or incur any
new capital expenditures in excess of $200,000 (individually or in the
aggregate);

 

 

(viii)

create, incur or assume any indebtedness (or enter into any agreement,
understanding, obligation or commitment to do so); or

 

 

(ix)

enter into, adopt or amend any bonus, incentive, deferred compensation,
insurance, medical, hospital, disability or severance plan, agreement or
arrangement or enter into or amend any employee benefit plan or employment,
consulting or management agreement, other than any such amendment to an employee
benefit plan that is made to maintain the qualified status of such plan or its
continued compliance with applicable law and other than in the ordinary course
of business; provided that no such plan, agreement or arrangement (or amendment
thereto) shall provide for severance or similar payments.

 

(d)     The Company shall deliver or make available to Optionee a copy of each
application, communication, report, schedule and other document submitted,
filed, or received by the Company pursuant to applicable Laws, including all
information related to the Company’s cannabis licenses and applications for
licensure, and any correspondence with the CCC, any taxing authority, and the
U.S. Patent and Trademark Office.

 

 

(e)     Within ten (10) business days after the Effective Date, the Company
shall take all action necessary to effectuate the Conversion. Within five (5)
business days prior to such Conversion, the Company shall provide Optionee with
copies of the draft articles of organization and by-laws of the for-profit
entity for Optionee’s review, and such documents shall be subject to Optionee’s
reasonable approval. The stockholders of the “for profit” entity shall be Andrea
Noble (75% of the outstanding shares) and Gerald Freid (25% of the outstanding
shares) and such ownership shall not change at any time prior to the end of the
Option Period or the Option Exercise Date (the last to occur of such events is
referred to as the “Restriction Termination Date”). The Company shall not issue
any of its securities to any other person or entity prior to the Restriction
Termination Date. Simultaneously with the Conversion, all of the stockholders of
the Company shall execute the Stockholders’ Agreement.

 

12

--------------------------------------------------------------------------------

 

 

(f)     If any asset of the Company is damaged by fire or other casualty prior
to the Restriction Termination Date, the Company shall be obligated to promptly
repair the same. Should any Company asset fail or be damaged between the date of
this Agreement and the Restriction Termination Date, then the Company shall be
liable for the repair or replacement of such asset with a unit of similar size,
age and quality.

 

(g)     Commencing nine (9) months after the date that the Loan Amount is
received by the Company, the Company shall afford the officers, employees and
authorized representatives of Optionee (including independent public accountants
and attorneys) reasonable access, upon three (3) business days’ notice
(provided, that with respect to Optionee’s and/or Optionee’s auditors’ request
for, and access to, financial records and information that are required for
Optionee to prepare its financial statements or for Optionee’s auditors to
review, audit or perform other procedures on Optionee’s financial statements,
Optionee and Optionees’ auditors shall only be required to provide reasonable
advance notice and shall not be limited in the number of visits it may make),
during normal business hours to the offices, properties, employees and business
and financial records (including computer files, retrieval programs and similar
documentation) of the Company to the extent Optionee shall deem necessary or
desirable and shall furnish to Optionee or its authorized representatives such
additional information concerning the assets, properties, operations and
businesses of the Company as shall be reasonably requested, including all such
information as shall be necessary to enable Optionee or its representatives to
verify the accuracy of the representations and warranties contained in this
Agreement and to verify that the covenants of the Company contained in this
Agreement are being and have been complied with. Optionee agrees that such
investigation shall be conducted in such a manner as not to interfere
unreasonably with the operations of the Company.

 

(h)     The Company shall:

 

 

(i)

deliver to Optionee as soon as practicable, but in any event within one-hundred
fifteen (115) days after the end of the Company’s fiscal year, an income
statement for such fiscal year, a balance sheet as of the end of such year and a
cash flow statement for such fiscal year, such year-end financial reports to be
in reasonable detail, prepared in accordance with U.S. GAAP consistently
applied, and audited and certified by the Company’s independent public
accountants, and additionally, the Company shall deliver a draft of such
year-end financial reports to Optionee as soon as practicable, but in any event
within one-hundred ten (110) days after the end of each fiscal year of the
Company; and

 

 

(ii)

deliver to Optionee as soon as practicable, but in any event within forty-five
(45) days after the end of each of the first three (3) quarters of each fiscal
year of the Company, an unaudited profit or loss statement for such fiscal
quarter, an unaudited balance sheet as of the end of such fiscal quarter and an
unaudited cash flow statement for such fiscal quarter; and

 

13

--------------------------------------------------------------------------------

 

 

 

(iii)

deliver to Optionee as soon as reasonably practicable, additional supporting
financial information as mutually agreed upon by Optionee and the Company.

 

(i)     Each Party shall promptly notify the other of (i) any event or matter
that would reasonably be expected to cause any of its representations or
warranties to be untrue in any material respect on the Option Exercise Date and
(ii) any action, suit or proceeding that shall be instituted or threatened
against such party to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement or the Merger Agreement.

 

(j)     The Company shall promptly notify Optionee of any lawsuit, claim,
proceeding or investigation that is threatened in writing (or, if not threatened
in writing, is otherwise material to the Company), brought, asserted or
commenced against the Company.

 

(k)     If (i) the Company becomes aware of any consent, approval or waiver from
any person that is party to an agreement with the Company that is required for
the exercise of the Option or the consummation of the transactions contemplated
by the Merger Agreement which has not been obtained prior to the date hereof, or
(ii) the Company receives any notice or other communication from any person
alleging that the consent of such person is or may be required in connection
with the transactions contemplated by this Agreement or the Merger Agreement,
the Company shall immediately notify Optionee in writing thereof and, at
Optionee’s request, the Company will act diligently and reasonably in attempting
to obtain, before the Option Termination Date, such consent, approval or waiver,
in form and substance reasonably satisfactory to Optionee; provided that neither
the Company nor Optionee shall have any obligation to offer or pay any
consideration in order to obtain any such consents or approvals; and provided,
further, that the Company shall not make any agreement or understanding
adversely affecting its assets or its business as a condition for obtaining any
such consents or waivers except with the prior written consent of Optionee.
During the period prior to the Option Termination Date, Optionee shall act
diligently and reasonably to cooperate with the Company in attempting to obtain
the consents, approvals and waivers contemplated by this Section 10(k).

 

(l)     The Company and Optionee shall act diligently and reasonably, and shall
cooperate with each other, in attempting to obtain any consents and approvals of
any Governmental Agency required to be obtained by them in order to consummate
the transactions contemplated by the Merger Agreement; provided, that the
Company shall not make any agreement or understanding adversely affecting its
assets or its business as a condition for obtaining any consents or approvals
described in this Section 10(l) except with the prior written consent of
Optionee.

 

(m)     The Company shall not, nor shall it authorize or cause any of it’s
affiliates or any officer, director, employee, investment banker, attorney or
other adviser or representative of the Company or any of its affiliates to, (i)
solicit, initiate, or encourage the submission of, any Acquisition Proposal (as
hereinafter defined), (ii) enter into any agreement with respect to, otherwise
approve or recommend, or consummate any Acquisition Proposal or (iii) except to
the extent required by Law as advised by outside counsel to the Company in
writing (with a copy provided to Optionee), participate in any discussions or
negotiations regarding, or furnish to any person any information for the purpose
of facilitating the making of, or take any other action to facilitate any
inquiries or the making of, any proposal that constitutes, or may reasonably be

 

14

--------------------------------------------------------------------------------

 

 

expected to lead to, any Acquisition Proposal (it being understood that no such
action permitted by this clause (iii) shall relieve the Company of any of its
obligations under this Agreement). Without limiting the foregoing, it is
understood that any violation, of which the Company had knowledge at the time
such violation occurred, of the restrictions set forth in the immediately
preceding sentence by any officer, director, employee, investment banker,
attorney, employee or other adviser or representative of the Company or any of
its affiliates, whether or not such person is purporting to act on behalf of the
Company or any of its affiliates or otherwise, shall be deemed to be a breach of
this Section 10(m) by the Company. The Company promptly shall advise Optionee of
any Acquisition Proposal and any inquiries with respect to any Acquisition
Proposal, including keeping Optionee promptly advised of the status and material
terms (including a copy of any written proposal) and the identity of the Person
making such inquiries or Acquisition Proposal. For purposes of this Agreement,
“Acquisition Proposal” means any proposal for a merger or other business
combination involving the Company or any of its affiliates or any proposal or
offer to acquire in any manner, directly or indirectly, an equity interest in
the Company or any of its subsidiaries or a material portion of the assets of
the Company.

 

(n)     The Company shall take all action required to be taken by it in order to
exempt this Agreement, the Merger Agreement and the Merger from, and this
Agreement, the Merger Agreement and the Merger are exempt from, the requirements
of any “fair price,” “moratorium,” “control share acquisition,” “business
combination” statute or other similar anti-takeover statute or regulation
enacted under any requirements of Laws, or any takeover provision in the
Articles of Organization or the Company’s by-laws.

 

11.     Indemnification.  The Company hereby agrees to indemnify and hold
harmless Optionee from and against all losses, liabilities, damages,
deficiencies, costs and expenses (including interest, penalties and reasonable
attorneys' fees and disbursements) (“Losses”) which Optionee may incur in
connection with any material inaccuracy in or any material breach of any
representation, warranty, covenant or agreement of the Company. The
indemnification provided for in this Section 11 shall terminate on the earlier
of the Merger Agreement Execution Date or the Option Termination Date, except
that indemnification shall continue as to (i) the covenants of the Company set
forth in Sections 23, 25 and 26, as to all of which no time limitation shall
apply, and (ii) any Loss of which Optionee has notified the Company on or prior
to the date such indemnification would otherwise terminate in accordance with
this Section 11, as to which the obligation of the Company shall continue until
the liability of the Company shall have been determined, and the Company shall
have reimbursed Optionee for the full amount of such Loss in accordance with
this Section 11.

 

12.     Governing Law. The validity, interpretation, construction and
performance of this Agreement, and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without giving effect to principles of conflicts of law. For
purposes of litigating any dispute that may arise directly or indirectly from
this Agreement, the parties hereby submit and consent to the exclusive
jurisdiction of the federal or state courts located within Suffolk County,
Massachusetts and agree that any courts shall have exclusive jurisdiction

 

15

--------------------------------------------------------------------------------

 

 

and venue over any disputes arising out of or relating to this Agreement,
without regard to choice of law.

 

13.     Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES ITS RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING IN CONNECTION WITH ANY
MATTER RELATING TO THIS AGREEMENT.

 

14.     Entire Agreement; Integration. This Agreement sets forth the entire
agreement and understanding of the Parties relating to the subject matter herein
and supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.

 

15.     Survival of Obligations. All representations, warranties, covenants and
obligations contained in this Agreement shall survive the execution and delivery
of this Agreement; provided, however, that the representations and warranties
contained in Sections 8 and 9 shall terminate on the earlier of the Merger
Agreement Execution Date or the Option Termination Date. Except as otherwise
provided herein, no claim shall be made for the breach of any representation or
warranty contained in Section 8 or 9 or under any certificate delivered with
respect thereto under this Agreement after the date on which such
representations and warranties terminate as set forth in this Section 15.

 

16.     Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by each of the Parties to this Agreement. No delay or
failure to require performance of any provision of this Agreement shall
constitute a waiver of that provision as to that or any other instance.

 

17.     Successors and Assigns. Except as otherwise provided in this Agreement,
this Agreement, and the rights and obligations of the Parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. Neither of the
Company nor the Optionee may assign its rights and obligations under this
Agreement, except with the prior written consent of the other Party.

 

18.     Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier (upon receipt) or sent by email
(with confirmation of receipt), or 5 business days after being deposited in the
U.S. mail as certified or registered mail with postage prepaid, addressed to the
Party to be notified at such Party's address as set forth on the signature page,
as subsequently modified by written notice delivered in accordance with this
provision, or if no address is specified on the signature page, at the most
recent address set forth in the Company's books and records.

 

19.     Severability. If one or more provisions of this Agreement is held to be
unenforceable under applicable law, the Parties agree to renegotiate such
provision in good faith. In the event that the Parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

16

--------------------------------------------------------------------------------

 

 

20.      Further Assurances. Upon a Party's reasonable request, the other Party
or Parties shall, at the requesting Party’s sole cost and expense, execute and
deliver all further documents and instruments, and take all further acts, as are
reasonably necessary to give full effect to this Agreement. Each Party will take
all reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on such Party with respect to this Agreement and will
promptly cooperate with and furnish information to the other Party in connection
with any such requirements imposed upon such other Party in connection with this
Agreement.

 

21.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
Execution of a facsimile or electronic copy will have the same force and effect
as execution of an original, and both a facsimile signature and electronic
signature will be deemed an original and valid signature.

 

22.     Electronic Delivery. Either Party may, in its sole discretion, decide to
deliver any documents related to this Agreement or any notices required by
applicable Law or the Company's articles of organization or bylaws by email or
any other electronic means. Each Party hereby consents to (i) conduct business
electronically and (ii) receive such documents and notices by such electronic
means.

 

23.     Legal Costs. The Parties will each be responsible for their own legal
costs and expenses incurred in connection with the proposed transactions
contemplated by this Agreement.

 

24.     Time Is of the Essence. Time is of the essence in the performance of all
transactions required by this Agreement. Any failure by the Company or Optionee
to perform any of their respective obligations in a timely fashion and without
delay, or by a specified date, shall constitute a material breach of this
Agreement.

 

25.     Confidentiality. The Parties shall maintain the terms of this Agreement
and any related materials or information in the strictest confidence, and shall
not share with any other individuals or entities, other than the Parties’
attorneys and agents, any of the terms, conditions or information related to
this Agreement, except where required to be disclosed by applicable Laws, and
this paragraph shall survive the termination of this Agreement.

 

26.     No Public Announcement. Neither the Company nor Optionee shall, without
the prior written approval of the other, make any press release or other public
announcement concerning the transactions contemplated by this Agreement, except
as and to the extent that either Party shall be so obligated by requirements of
Law, in which case the other Party shall be advised and the Parties shall use
their reasonable best efforts to cause a mutually agreeable release or
announcement to be issued; provided, that the foregoing shall not preclude
communications or disclosures necessary to implement the provisions of this
Agreement or to comply with accounting and Securities and Exchange Commission
disclosure obligations.

 

 

17

--------------------------------------------------------------------------------

 

 

27.     Good Faith. The Parties shall act in good faith and fair dealing, taking
all reasonable action within their capability necessary to render their
representations and warranties accurate, to consummate their covenants on a
timely basis, and to negotiate in good faith.

 

ANY OPPORTUNITIES REGARDING MARIJUANA HEREBY CONTEMPLATED INVOLVE A HIGH DEGREE
OF RISK. THE PROPOSED PROJECT IS IN DIRECT VIOLATION OF THE FEDERAL LAWS OF THE
UNITED STATES OF AMERICA IN REGARD TO DISPENSING, CULTIVATING, INFUSING,
POSSESSING, USING, AND SELLING MARIJUANA. THE PARTIES AGREE THAT THEY SHALL NOT
RAISE ANY DEFENSE THAT THIS AGREEMENT IS VOID AGAINST PUBLIC POLICY OR OTHERWISE
ILLEGAL AS A DEFENSE IN ANY REGARD.

 

EACH UNDERSIGNED PARTY HAS READ OR HAS HAD READ TO IT THE

FOREGOING AND ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE TERMS SET FORTH IN THIS
AGREEMENT. EACH UNDERSIGNED PARTY ACKNOWLEDGES THAT IT HAS CONSULTED WITH, OR
HAS HAD THE OPPORTUNITY TO CONSULT WITH, LEGAL COUNSEL OF ITS CHOOSING PRIOR TO
EXECUTING THIS AGREEMENT.

 

 

 

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.

 

 

CLS Massachusetts, INC.

       

By: /s/ Jeffrey Binder               

Name: Jeffrey Binder

Title:  Chairman and

Chief Executive Officer

 

 

CLS HOLDINGS USA, INC.

       

By: /s/ Jeffrey Binder               

Name: Jeffrey Binder

Title:  Chairman and

Chief Executive Officer

 

       

IN GOOD HEALTH, INC.

             

By: /s/ David Noble               

Name:  David Noble

Title:    President

 

 

19

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Merger Agreement

 

 

 

 

20

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Stockholder’s Agreement

 

 

 

 

21

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Loan Agreement

 

 

 

 

22

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

Secured Promissory Note

 

 

 

 

23

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

Security Agreement

 

 

 

 

24

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

Employment Agreement

 

 

 

 

 

25

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

Exceptions to Company’s Representations and Warranties

 

 

 

 

 

26

 